Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (USPGPub 2001/0044490) in view of Jin et al. (USPGPub 2005/0064216) and Kirino et al. (USPGPub 2014/0329926).
Regarding claim 1, 3-5, 7, 10, 17-18 and 20, Zimmerman teaches that it is known to use unsaturated polyester resins or epoxy resins (abstract) such as bisphenol A and/or bisphenol F-epichlorhydrin resins [0021] as bonding agents (claim 1) for the formation of a structural filler material, wherein the composition may further comprise a n-n-dimethyl-p-toluidine as an amine accelerator [0015]. Further Zimmerman teaches 1-4% of the reactive diluent in dibenzoyl peroxide [0019], which has a flash point less than 150C. Zimmerman fails to explicitly teach the use of unsaturated polyester resin and epoxy resins together in a single embodiment.  However, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  Further one reasonably using either component would further include in any combined composition, components understood to be critical to the usefulness of the chemical component such as for example a hardener for epoxy resins or an accelerator for unsaturated polyester resins outside of a teaching from the prior art to exclude them which is not present in the prior art of Zimmerman.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the unsaturated polyester resins of Zimmerman in combination with the epoxy components Zimmerman as a simple combination of prior art bonding agents, each of which is taught by the prior art as used for the same purpose.  The teachings of Zimmerman are as shown above.  Zimmerman fails to teach wherein the unsaturated polyester is necessarily alpha-beta unsaturated.  However, Jin teaches that a known type of unsaturated amine accelerated polyester resin employed for the formation of structural plastics for generalized products [0003] are the DCPD resins employed by Jin (see Examples and general disclosure of DCPD resins throughout).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the DCPD resins of Jin as the unsaturated polyester resins of the invention of Zimmerman as a simple substitution of the known broad class of unsaturated polyesters for the formation of decorative plastic articles with a specific example of an unsaturated polyester resin used for similar purposes to obtain predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The teachings of Zimmerman in view of Jin are as shown above. Zimmerman in view of Jin fails to teach using a reactive compound comprising at least a mercaptan group and meets the flash point limitations of the claims.  However, Kirino teaches that it is known to use polythiol QE-340M [0041] as a thiol component in an epoxy formation process as a secondary component that employs first components similar to those Zimmerman [0035]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the QE-340M of Kirino in the invention of Zimmerman in view of Jin as a simple substitution a known secondary epoxy formation components or in addition to other secondary epoxy formation components of Zimmerman in view of Jin wherein the results of such additions or substitutions would be predictable based on the disclosures of Zimmerman and Kirino primarily. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claims 2 and 16, the final products of Zimmerman in view of Jin to not require the use of VOCs.
Regarding claim 6, Zimmerman further teaches the use of compounds associated with the use of the epoxy compounds above that may read on the currently claimed further comprised compounds [0015].
Regarding claim 9, the material of Zimmerman may further comprise a plurality of fillers that read upon the current claims [0009-0010].
Regarding claim 11, the teachings of Zimmerman in view of Jin are as shown above.  Jin further teaches the curing of the product involves mixing the first composition with a separate organic peroxide composition for curing to occur [0057]. The examiner is further taking Official notice to inform the applicant that the separate provision and packaging of reactive components is well known in the art and has been done for many years as relates to store bought epoxies and Bondo type composition.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide and package the components of Zimmerman in view of Jin separately as a use of a known technique to improve similar products in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 18, Jin teaches wherein the polyester resin employed may have a molecular weight encompassed by the range claimed [0022]. 
Regarding claim 20, Jin presents possible embodiments of his invention that do not require the use of vinyl ethers.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (USPGPub 2001/0044490) in view of Jin et al. (USPGPub 2005/0064216) and further in view of Kirino et al. (USPGPub 2014/0329926) as applied to claims 1-7, 9-11, 16-18 and 20 above and further in view of Davis (US5037700) as evidenced by E1 (“D.E.N 438 Epoxy Novolac Material Safety Data Sheet”, Dow Chemical Company, 2022, pp. 1-8).
Regarding claim 8, the teachings of Zimmerman in view of Jin and further in view of Kirino are as shown above. Zimmerman in view of Jin and further in view of Kirino fails to teach wherein the one or more reactive compounds necessarily includes a compound having an epoxy group.  However Davis teaches that it is known to include phenol formaldehyde novolac resins formed with epichlorohydrin as a reactive component in epoxy formation processes using similar components to those listed in Zimmerman (col. 5, line 60 through col. 6, line 10.). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the phenol formaldehyde novolac resins formed with epichlorohydrin of Davis in the invention of Zimmerman in view of Jin and further in view of in addition to other secondary epoxy formation components of Zimmerman in view of Jin of Kirino wherein the results of such additions would be predictable based on the disclosures of Zimmerman and Kirino primarily. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further,  it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  Further, the examiner has provided an evidentiary reference herein (E1) to show that the product of Davis would meet the flash point requirements of the claims.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable Zimmerman et al. (USPGPub 2001/0044490) in view of Jin et al. (USPGPub 2005/0064216) and further in view of Kirino et al. (USPGPub 2014/0329926) as applied to claims 1-7, 9-11, 16-18 and 20  above and further in view of Mullen et al. (USPGPub 2013/0261254).
Regarding claims 19, the teachings of Zimmerman in view of Jin and further in view of Kirino are as shown above. Zimmerman in view of Jin and further in view of Kirino fails to teach wherein his composition may further comprise epoxy vinyl ester resin.  However, Mullen teaches that epoxy vinyl esters are known alternatives to unsaturated liquid polyester resins and can be reacted with the same components to form the products of the inventions to form thermosetting polymers [0033].  Further it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy vinyl ester resin of Mullen in combination with the unsaturated polyester resin of Jin as is shown to be possible by Mullen based on the case law provided above given that the intended products are also the same. Further in general, those of ordinary skill in the art would be motivated to use higher flash point ingredients just for safety purposes. Those of ordinary skill in the art would readily recognize that easily combustible materials are more dangerous and therefore in the absence of criticality of the particular flash point of the claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose high flash point components for the purpose of providing safer composition in general.

Response to Arguments
	With regards to the applicants’ arguments, the applicants’ arguments are largely moot because while the applicant only added subject matter from a dependent claim into a parent claim (claim 1), the way that the applicant partially added the subject matter changed claims in a manner that overcame the prior art previously applied.  However, the examiner modified the rejection with additional prior art previously applied citing new content from said additional prior art to meet to meet the limitations of the current claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717